Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 28: “(now shown).” 
Appropriate correction is required.

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
The Primary examiner, it is noted, did not reject these claims as drawn to subject matter not disclosed, but objected to them on the ground that the “details” were not “shown” in the drawing. His action was in accord with long established practice, as shown by the following quotation from Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claims 1, 10, and 18: a metal layer.
To further clarify, in the specification, including paragraph 19, applicant discloses that the claimed “metal layer” is “(not shown)” in the drawings.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
The scope of the following claim language is unclear: 
Re claims 20 and 21: local interconnect.
	In particular, the claim language does not appear to have a plain meaning, the specification does not provide a special definition for the language, and the meaning of the language in the context of the claims is otherwise unclear. See MPEP § 2111.
While we recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it does create a presumption that each claim in a patent has a different scope. "There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims. To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant." Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1023, 4 USPQ2d 1283, 1288 (Fed.Cir.1987) Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 48 U.S.P.Q.2d 1001 (Fed. Cir.1998)
It is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. [Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983)] 
	This rejection of claims 20 and 21 is consistent with the doctrine of claim differentiation because the different but related claims 20 and 21 language, “local interconnect,” and the claim 9 language, “interconnect,” creates a presumption that there is a significant difference in the scope of the claim language but the difference is unclear.	
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.

In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 6-9, and 18-22 is/are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Maeda (20050161835) including Chittipeddi (5751065), Vigna (6489228), and Saran (6232662) incorporated by reference in Maeda.
In the title; and in paragraphs 1, 5, 7, 8, 10, 29-32, 40, 54, 65-68, and 70, including Chittipeddi at column 1, lines 52-56, column 2, lines 7-25, 43-55, and 61-64, column 3, lines 1-54, column 3, line 67 to column 4, line 10, column 4, lines 18-23 and 
	Re claim 1: An apparatus, comprising: a bond pad 219 including a metal layer “metal layer”; and a circuit comprising: a first metal layer (leftmost 211) extending in a first plane and comprising a first portion (figure 3, not labeled) overlapped with the bond pad and a second portion extending from the first portion to outside of the bond pad; and a second metal layer 215 extending in a second plane different from the first plane, the second metal layer further comprising a U-shape portion (301 and any two of 303) extending in the second plane, the U-shape portion further having a first end and a second end (right and left end of 215 in figure 3, not labeled), wherein the U-shape portion is entirely overlapped with the bond pad:
Metal layer 215 may be patterned so that it is smaller than depicted (col. 3, lines 52-53). [S]aid footprint of said bond pad substantially overlying said footprint of said patterned metal layer (col. 4, lines 42-44). 
wherein the U-shape portion is further coupled (at least consistent with any way applicant discloses the claimed scope of the language “coupled”) to the first portion of the first metal layer at the first end. 
	Re claim 4: The apparatus re claim 1 further comprising: a third layer 233 overlapped with the bond pad, wherein the third layer comprises a portion 233 also overlapped with the bond pad and coupled to the second end of the U-shape portion of the second metal layer. 

Re claim 7: The apparatus re claim 4, wherein the third layer is at least a portion of an input driver or an output driver “input/output buffers” of a memory “memory” (Saran). 
Re claim 8: The apparatus re claim 4, wherein the third layer is at least a portion of a circuit inherently capable of being used for any intended use for electro-static protection (at least consistent with any way applicant discloses the claimed scope of the language “electro-static protection”). 
	Re claim 9: The apparatus re claim 4 further comprising an interconnect (rightmost 211) (at least consistent with any way applicant discloses the claimed scope of the language “interconnect”) that couples (at least consistent with any way applicant discloses the claimed scope of the language “couples”) the second layer to the third layer, wherein the interconnect is overlapped with the bond pad and is positioned at an edge of the bond pad (at least consistent with any way applicant discloses the claimed scope of the language “positioned at an edge of the bond pad”). 
	Re claim 18: An apparatus, comprising: a bond pad including a metal layer; and a circuit comprising: a first component 215 extending in a first plane and is entirely overlapped with the bond pad, wherein the first component is of a U-shape having a first end and a second end; a second component (leftmost 211) extending in a second plane different from the first plane, the second component further overlapped with the bond pad; and a third component 233 extending in third plane different from the first and second planes, the third component is further overlapped with the bond pad. 

	Re claim 20: The apparatus re claim 18, wherein: the first component is coupled to the second component and the third component via a conductive via or a local interconnect (rightmost 211) (at least consistent with any way applicant discloses the claimed scope of the language “local interconnect”); and one 211 or both of the second component and the third component is partially overlapped with the bond pad. 
	Re claim 21: The apparatus re claim 20, wherein the conductive via or the local interconnect is inside an overlapped area of the bond pad, and wherein the conductive via or the local interconnect is positioned at an edge of the bond pad. 
	Re claim 22: The apparatus re claim 18 further comprising a metal “metal” (col. 2, lines 19-23) layer 401 coupled to the first component and the bond pad, wherein the metal layer is overlapped with the bond pad. 
	The following is further clarified: 
	Re claims 1, 4, and 20: coupled.
	Re claim 9: couples.
In particular, the scope of the claim language “coupled” and “couples” encompasses at least thermally, electrically (including capacitively), and indirectly physically coupled or couples. Therefore, the applied structure of Maeda is at least thermally and indirectly physically coupled by additional intervening structures disclosed by Maeda as cited. This claim interpretation is consistent with applicant’s disclosure including the following:
Pin capacitance may be a resultant capacitive coupling between components in a circuit and bond pads, to which the connector pins are connected (Spec. ¶ 1). For example, the S/D layer 412 may be coupled to the metal layer M1 layer via local 
	This claim interpretation is also consistent with doctrine of claim differentiation including because the different but related claims 1, 4, 9, and 20 language, “coupled” and “couples,” and the claim 10 language, “directly connected,” creates a presumption that there is a significant difference in the scope of the claim language.	
	The following is further clarified: 
	Re claim 7: the third layer is at least a portion of an input driver or an output driver “input/output buffers” of a memory “memory” (Saran).
In particular, in the specification, paragraph 16, applicant discloses “input driver 202,” “input buffer 202,” “output driver 208,” and, “output buffer 208.”
The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts (37 CFR 1.84(p)(4)).	
Therefore, applicant discloses that the input driver and input buffer are the same part 202, and the output driver and output buffer are the same part 208.
	Insofar as any of the disclosures of Maeda previously applied in combination, including the disclosures incorporated by reference, may not appear to be explicitly disclosed in combination in a single embodiment, as cited, Maeda discloses that the “specific embodiments “are, “this invention,” useful at least for the title purpose for providing a “SEMICONDUCTOR INTEGRATED CIRCUIT HAVING CONNECTION PADS OVER ACTIVE ELEMENTS.”
Also, as previously cited, Maeda discloses the following:
For example, U.S. Pat. No. 6,232,662 (Patent Document 1 ), which is hereby incorporated by reference in its entirety, proposes to arrange a bonding pad over the active integrated circuit region by providing a conductive reinforcing structure that includes a grid-shaped metal wiring pattern below the bonding pad (Maeda ¶ 5). For a through 16f, this exemplary implementation may be applied to any semiconductor integrated circuits having a plurality of wiring layers. The connection pad 30 may be arranged either entirely or partly over the active element-formation area 20. ... However, the probing area 32 and the bonding area 34 of the same connection pad 30 may be arranged apart from each other, and electrically connected with each other via a wire in the same wiring layer or in a different wiring layer. The reinforcing structures 36A and 36B are not limited to those shown in FIG. 1, and may include various other patterns. For example, U.S. Pat. No. 5,751,065, which is hereby incorporated by reference in its entirety, discloses, as a stress relief, a metal layer 215 immediately under the bond pad 219. The metal layer 215 may or may not be patterned beneath the bond pad 219. U.S. Pat. No. 6,489,228, which is incorporated by reference in its entirety, discloses, as a protection structure, an annular region 21 in a metal layer under the bonding pad 28. The annular region may be floating or form part of the path connecting the pad to the electronic component. Further, “Reliability of Bond Over Active Pad Structures for 0.13-μm CMOS Technology,” 2003 Electronic Components and Technology Conference, pp. 1344- 1349 by K. J. Hell et al., which is hereby incorporated by reference in its entirety, discloses a structure called BOA Type A, in which metal wiring and vias are placed below the wirebond pad only at the lowest level. That is, no metal wiring or via is placed below the wirebond pad in the layers other than the lowest level in order to protect the active elements located under the wirebond pad (Maeda ¶¶ 66-68). While this invention has been described in conjunction with the specific embodiments thereof, it is evident that many alternatives, modification, and variations will be apparent to those skilled in the art. Accordingly, preferred embodiments of the invention as set forth herein are intended to be illustrative, not limiting. There are changes that may be made without departing from the spirit and scope of the invention (Maeda ¶ 70).
Therefore, Maeda explicitly or implicitly discloses all of the applied disclosures combined as “this invention.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9, and 18-22 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maeda (20050161835) including Chittipeddi (5751065), Vigna (6489228), and Saran (6232662) incorporated by reference in Maeda.
Maeda is applied as previously applied to claims 1, 4, 6-9, and 18-22.
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. ... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
In addition to the previously applied disclosure of Maeda, it also would have been obvious to substitute or combine the applied disclosures of Maeda including because, as disclosed by Maeda, including in the title and as previously cited, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)

See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Maeda because it would facilitate provision of “this invention” of Maeda, and as evidenced by the above citations, substitution or combination of a known 
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Maeda because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Still further, it would have been obvious to combine the disclosures of the invention of Maeda because, as previously cited, Maeda discloses combining embodiments, including through the use of reference characters designating the same parts. See 37 CFR 1.84(p)(4).
In addition to the previously applied disclosure of Maeda, the following also would have been obvious:
Re claim 1: the first portion overlapped with the bond pad; the second portion extending from the first portion to outside of the bond pad; the U-shape portion is entirely overlapped with the bond pad. 
	Re claim 4: the portion also overlapped with the bond pad. 
	Re claim 9: the interconnect is overlapped with the bond pad. 

	Re claim 20: one or both of the second component and the third component is partially overlapped with the bond pad. 
	Re claim 21: the conductive via or the local interconnect is inside an overlapped area of the bond pad; the conductive via or the local interconnect is positioned at an edge of the bond pad. 
	Re claim 22: the metal layer is overlapped with the bond pad. 
In particular, Maeda explicitly or implicitly discloses that the portions, bond pad, interconnects, components, via, edge, and layer dimensions and configurations, and dimensions and configurations generally, is a/are result-effective variable(s) including as follows:
According to various implementations, under the probing area 32 and the bonding area 34, the reinforcing structures 36A and 36B are formed. Also, under the interlayer connection area 35, the interlayer contacts 40 are arranged (Maeda ¶ 54). On the contrary, in the exemplary semiconductor integrated circuit 10 according to this invention, the number of wiring layers used for forming the reinforcing structures 36A and 36B under the probing area 32 and under the bonding area 34 are separately optimized within ranges that are sufficient to prevent damage during probing and bonding, respectively (Maeda ¶ 62). As has been describe above, in various exemplary semiconductor integrated circuits according to this invention, by optimizing the number of wiring layers used for forming the reinforcing structure, it becomes possible to efficiently utilize the wiring layers under the probing area to form wires that realize the logical function of the semiconductor integrated circuit, while preventing any damage to the active elements under the connection pad. As a result, the chip area can be reduced (Maeda ¶ 65). While the exemplary embodiment of the semiconductor integrated circuit 10 shown in FIG. 1 utilizes six wiring layers 16a through 16f, this exemplary implementation may be applied to any semiconductor integrated circuits having a plurality of wiring layers. The connection pad 30 may be arranged either entirely or partly over the active element-formation area 20 (Maeda ¶ 66). While this invention has been described in conjunction with the specific embodiments thereof, it is evident that many alternatives, modification, and variations will be apparent to those skilled in the art. Accordingly, preferred embodiments of the invention as set forth herein are intended to be illustrative, not limiting. There are changes that may be made without departing from the spirit and scope of the invention (Maeda ¶ 70).

The other layers, both metal and dielectric, are not shown for reasons of clarity (Chittipeddi ¶ col. 2, lines 51-53). The ability to position active devices underneath the bond pads permits the bond pads to be more closely spaced to each other and thereby allows more bond pads per linear peripheral distance (Chittipeddi ¶ col. 2, lines 60-64). The structure depicted will be readily fabricated by those skilled in the art using known techniques. Well known techniques may be used to deposit and pattern the dielectric and metal layers and to form the device. For example, well known lithographic, ion implantation, etching, etc., processes may be used. Detailed description of suitable processes is therefore not required. The details of the integrated circuit will depend upon the applications desired for the integrated circuit. The integrated circuit will be relatively complex, at least by the standards used at the present time, to warrant the use of multilevel metal interconnects (Chittipeddi ¶ col. 3, lines 39-49). Metal layer 215 may be patterned so that it is smaller than depicted ... (Chittipeddi ¶ col. 3, lines 52-53). Variations in the embodiment depicted will be readily thought of by those skilled in the art. Although an embodiment with three metal layers has been described, more metal layers may be present. Additionally, the bond pads need not be on the periphery of the integrated circuit. Furthermore, the bond pads need not be electrically connected to the metal layer immediately underneath (Chittipeddi ¶ col. 4, lines 4-10). Metal layer 215 may also be patterned beneath bond pad 219 to provide further stress relief (Chittipeddi ¶ col. 4, lines 18-19). said footprint of said bond pad substantially overlying said footprint of said patterned metal layer (Chittipeddi ¶ col. 4, lines 42-44).
Various superimposed, dielectric material layers and various metal levels, suitably shaped, extend on top of the surface 5 (Vigna ¶ col. 2, lines 57-58). Pad region 28 is rectangular (see FIG. 1 in particular), extends on top of third metal layer 23 and is electrically connected to annular bearing region 21, near its periphery, by means of annular portion 24 (Vigna ¶ col. 3, lines 21-24). As will be noted, at the bottom, pad 28 is connected to a bearing structure 31 comprising regions 21, 15a and portions 24, 19, 12 and extending vertically entirely outside the component 3 (Vigna ¶ col. 3, lines 28-31). To improve the properties and the mechanical strength of the device, in case of metallic regions of large dimensions in both surface directions it is possible to use interleaved comb configurations, as shown by way of example in FIG. 8. In this figure, the need was assumed for large areas for interconnection line 14 and portion 15b (16b) of region 15 (16) in contact with component 3 (Vigna ¶ col. 5, lines 1-7). Thereby, length and width of each section of metal is limited, reducing elongations of the material in a stress state and stress propagation to remote points of the structure (Vigna ¶ col. 5, lines 19-21). In particular, it is stressed how it enables mechanical stresses and forces to be relieved laterally with respect to the electronic components even when they are integrated underneath the pad, thus allowing considerable savings of area, a reduction of parasitic components associated with the interconnections while the integrated device retains its reliability (Vigna ¶ col. 5, lines 39-45). Finally, it will be clear that many modifications and variants may be introduced to the device described and illustrated herein, all of which come within the scope of the invention as defined in the accompanying claims. In particular, it is stressed that the structure may also be formed in devices which also only use two metal levels, though the best protection may in some instances be obtained with three metal levels; furthermore, the structure may comprise regions with open or closed shape, provided that they surround the electronic component over a preponderant length of its perimeter, in general, the term annular region also includes shapes that are not circular but arranged according to the perimeter of polygons and discontinuous structures formed by sections arranged in any way to define, when 

Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed portions, bond pad, interconnects, components, via, edge, and layer dimensions and configurations, inherently resulting in the particular claimed “overlapped” and “positioned” relative dimension(s) or configuration(s). See MPEP § 2144.05(II)(B).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed portions, bond pad, interconnects, components, via, edge, and layer dimensional or configurational limitation(s) inherently resulting in the particular claimed “overlapped” and “positioned” relative dimension(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Still further, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the portions, bond pad, interconnects, components, via, edge, and layer of Maeda as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. In In re Japikse 86 USPQ 70 (CCPA 1950); for example, reversal of parts was held to have been obvious. In re Gazda 104 USPQ 400 (CCPA 1955). Moreover, “simple adjustment of spatial orientation” has been held to be obvious. Colt Industries Operating Corp. v. Index Werke, K.G. et al., 217 USPQ 1176 (DC 1982).
Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maeda including Chittipeddi, Vigna and Saran incorporated by reference in Maeda, as previously applied to claim 8, and further in combination with Vo (7808117).
	In addition to the previously applied disclosure of Maeda, Vo also discloses the following:
Re claim 8: a portion of an electro-static protection “(electro-static discharge) protection” circuit “circuit.”

Re claim 8: the third layer of Maeda is at least a portion of an electro-static protection circuit. 
In particular, it would have been obvious to combine the disclosures of Maeda and Vo because it would facilitate electro-static protection in the apparatus of Maeda.
Claim(s) 10, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Solo (20050006688).
In the specification, paragraphs 2, 5, 8, 9, 14, 20-23, 25-27, 29, and 31, and claim 1, Solo discloses the following:
	Re claim 10: An apparatus, comprising: a bond pad “pads”/“lands”/(a layer of rightmost 6, figure 2) capable of being used for any intended use to bond (including “electroplating,” at least consistent with any way applicant discloses the claimed scope of the language “bond pad”) including a metal “Ti/TiN/Al (Cu)” layer; and a circuit comprising: a first layer (another layer of rightmost 6, figure 2) comprising a first portion overlapped (at least consistent with any way applicant discloses the claimed scope of the language "overlapped," including in the specification, paragraphs 12-14) with the bond pad and a second portion (middle 6, figure 2) not directly connected with the first portion, wherein the second portion is not overlapped with the bond pad; a second layer 3 comprising a first portion (rightmost 3, figure 2) overlapped with the bond pad and a second portion (middle 3, figure 2) not directly connected to the first portion, wherein the first portion of the second layer is further coupled 5 to the first portion of the first layer, and wherein the second portion of the second layer is partially overlapped with the bond pad and extending to outside the bond pad, and wherein a 
	Re claim 11: The apparatus re claim 10, wherein the transistor layer comprises a source/drain “source”/“drain”/S/D of a transistor. 
	Re claim 13: The apparatus re claim 11, wherein the third portion of the third layer comprises a gate “gate”/“G” of the transistor. 
	Re claim 15: The apparatus re claim 11, wherein the transistor is entirely overlapped (figure 2) with the bond pad. 
	Re claim 16: The apparatus re claim 10, wherein the transistor layer is at least a portion of an electro-static protection a circuit inherently capable of being used for any intended used for electro-static protection (at least consistent with any way applicant discloses the claimed scope of the language “a portion of an electro-static protection circuit” including in the specification, paragraph 26). 
	Re claim 17: The apparatus re claim 10, wherein the transistor layer is a part of an input “input” driver or a part of an output “output”; driver of a memory “memory” inherently capable of being used for any intended use as an input driver or an output driver of a memory (at least consistent with any way applicant discloses the claimed 
The following is further clarified: 
	Re claim 10: a pad “pads”/“lands”/(a layer of rightmost 6, figure 2) capable of being used for any intended use to bond (including “electroplating,” at least consistent with any way applicant discloses the claimed scope of the language “bond pad”).
 	Re claim 16: The apparatus re claim 10, wherein the transistor layer is at least a portion of a circuit inherently capable of being used for any intended used for electro-static protection (at least consistent with any way applicant discloses the claimed scope of the language “a portion of an electro-static protection circuit” including in the specification, paragraph 26). 
	Re claim 17: The apparatus re claim 10, wherein the transistor layer is a part of an input “input” or a part of an output “output”; a memory “memory” inherently capable of being used for any intended use as an input driver or an output driver of a memory (at least consistent with any way applicant discloses the claimed scope of the language “a part of an input driver or a part of an output driver of a memory” including in the specification, paragraph 26).
	In particular, the applied product of Solo inherently possesses any claimed structural characteristic, including any structural characteristic implied by any claimed intended use limitation, because the claimed product and the product of Solo are at least substantially identical or are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Solo does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
The following is further clarified: 
Re claim 10: a first layer (another layer of rightmost 6, figure 2) comprising a first portion overlapped with the bond pad. 
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).
[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.”)). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))
Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.
In particular, the scope of the applied disclosure of Solo including “a second interconnection layer” encompasses more than one second interconnection layer 6, including because the plain meaning of “a” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
Alternatively applied, Solo discloses the following:
Re claim 10: a bond pad (one of “Ti”/“TiN”/“Al (Cu)” layers of rightmost 6, figure 2); a first layer (another of “Ti”/“TiN”/“Al (Cu)” layers of rightmost 6, figure 2) comprising a first portion overlapped with the bond pad. 
Insofar as any of the disclosures of Solo previously applied in combination may not appear to be explicitly disclosed any particular single embodiment, in the specification including in the title and paragraphs 8 and 9, Solo discloses any of the applied disclosures combined as the single embodiment “the invention” titled, “Arrangement Comprising a Capacitor.”
Claims 10, 11, 13, and 15-17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Solo (20050006688).
In addition to the previously applied disclosure of Solo, it also would have been obvious to substitute or combine the applied disclosures of Solo including because, as disclosed by Solo, including in the title and paragraphs 8 and 9, they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Solo because it would facilitate provision of “the invention” of Solo, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.

The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
In addition to the previously applied disclosure of Solo, the following also would have been obvious:
	Re claim 10: a first layer (another layer of rightmost 6, figure 2) comprising a first portion overlapped with the bond pad. 
In particular, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to duplicate or repeat the layer 6 to provide a plurality of layers 6 to accomplish an expected additive or redundant function or result. See MPEP § 2144.o4(VI)(B). See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
In addition to the previously applied disclosure of Solo, the following also would have been obvious:

	Re claim 15: the transistor is entirely overlapped with the bond pad. 
In particular, as previously cited, including in paragraphs 21-23, Solo explicitly or implicitly discloses that the portions and bond pad dimensions or configurations, including “patterned in such a way,” is a/are result-effective variable(s). 
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed “overlapped” relative dimension(s) or configuration(s).
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed bond pad and portions dimensional or configurational limitation(s) inherently resulting in the particular claimed “overlapped” relative dimension(s) or configuration(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. 
Still further, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to arrange the bond pads, portions and overlap of Solo as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. 
Claims 10, 11, 13, and 15-17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Solo as previously applied to claims , and further in combination with Maeda (20050161835) including Chittipeddi (5751065), Vigna (6489228), and Saran (6232662) incorporated by reference in Maeda.
In the title; and in paragraphs 1, 5, 7, 8, 29-32, 40, 66-68, and 70, including Chittipeddi at column 1, lines 52-56, column 2, lines 13-19, 43-55, and 61-64, column 3, lines 1-54, column 3, line 67 to column 4, line 10, column 4, lines 18-23 and 28-62, column 5, lines 6-8, and column 6, lines 10-12; Vigna at column 1, line 66, to column 2, line 14, column 2, line 50 to column 3, line 5, column 3, lines 16-24, 28-37, and 43-58, column 5, line 1 to column 6, line 10, and column 6, lines 22-30; and Saran at column 3, lines 23-27, column 4, lines 37-42, column 7, lines 22-36, column 9, lines 50-54, and column 10, lines 24-26, Maeda discloses the following (disclosed in Chittipeddi unless otherwise indicated):
In addition to the previously applied disclosure of Solo, Maeda also discloses the following:
	Re claim 10: a bond pad “bond pad”/219 including a metal layer “metal layer.”
	Re claim 15: the transistor “transistor” is entirely overlapped with the bond pad. 

	Moreover, it would have been obvious to combine the disclosures of Solo and Maeda as follows:
	Re claim 10: The apparatus of Solo, comprising: a bond pad including a metal layer; the first layer comprising the first portion of Solo overlapped with the bond pad; the second portion of Solo is not overlapped with the bond pad; the second layer comprising the first portion of Solo overlapped with the bond pad; the second portion of the second layer is partially overlapped with the bond pad and extending to outside the bond pad, the portion of the second layer outside the bond pad; the first, second and third portions of Solo are each entirely overlapped with the bond pad, the transistor layer of Solo overlapped with the bond pad. 
	Re claim 15: the transistor of Solo is entirely overlapped with the bond pad. 
	Re claim 17: the transistor layer of Solo is a part of an input driver or a part of an output driver of the memory of Maeda.
	In particular, it would have been obvious to substitute or combine the applied disclosures of Solo and Maeda including because, as disclosed by Maeda as cited, it would allow arrangement a bond pad over the transistor of Solo (Maeda ¶ 10). It also would have been obvious to substitute or combine the applied disclosures of Solo and Maeda including because, as disclosed by Solo as cited, it would provide an interconnection layer including the applied first second and third layers that is inexpensive and easy to produce (Solo ¶¶ 5, 8). 

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Solo and Maeda including because it would facilitate provision of the apparatus of Maeda, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
Also, it would have been obvious to substitute or combine the applied disclosures of Solo and Maeda including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the applied disclosures of Solo and Maeda including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. 	Claim 16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Solo, or the combination of Solo and Maeda including Chittipeddi, Vigna and Saran 
	In addition to the previously applied disclosure of Maeda, Vo also discloses the following:
	Re claim 16: the transistor “transistors” layer 404 is at least a portion of an electro-static protection “(electro-static discharge) protection” circuit “circuit.”
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Vo as follows:
	Re claim 16: the transistor layer and circuit of the previously applied prior art is at least a portion of an electro-static protection circuit.
In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Vo because it would facilitate electro-static protection in the apparatus of Maeda.

Response to Arguments
Applicant’s remarks filed on March 22, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.

Rejections under 35 U.S.C. 102 and 103
	Applicant states:
Applicant reminds the Office to note para. 025 of the current application as filed, which points out the particular unobvious purpose and advantages as contemplated by claim 1. For example, para. 025 of the current application 
These statements are respectfully deemed unpersuasive including because advantages resulting from doing what the applied prior art has suggested are not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Lintner 173 USPQ 560 (CCPA 1972). The prior art motivation or advantage may be different than that of applicant while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex Parte Obiaya 227 USPQ 58 (Bd. of App. 1985). Also, the rationale to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP § 2144 and In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
In any case, as elucidated in the Office action, the applied prior art discloses the claimed invention; therefore, the alleged purpose or advantage is at least an inherent result of the prior art process.
	Applicant states:
Furthermore, the Office fails to ascertain which noncritical feature of Applicant's claims is an obvious matter of design choice and the reasoning why a person of ordinary skill would have combined the cited references to lead to a particular manner of "overlapped, extending, plane, U-shape, and end dimensional limitations(s)," as recited in Applicant's amended claim 1. 

	Applicant states:
Instead, preceding to the conclusion of design choice, the Office broadly recited Applicant's claim 1 (see page. 22 of the Office Action). 
	This statement is respectfully traversed because there is no broadly recited claim 1 preceding to a conclusion of design choice in the Office action.
	Applicant states:
Like Ex parte Maeda, Appeal No. 2010-009814 (Oct. 23, 2012), the Examiner simply summarily categorized the decision to place the entire claim 1 as an obvious design choice and failed to provide reasoning based upon rational underpinnings to explain why a person of ordinary skill would have achieved the result as recited in Applicant's claim 1. 
	This statement is respectfully deemed unpersuasive and traversed because there is no summarily categorized decision to place the entire claim 1 as an obvious design choice in the Office action. In addition, there is no result recited in claim 1 and the prior art is not applied in the rejection for this alleged claim 1 result.
	Applicant states:

For example, page 25 of the Office Action simply recites significant portions of the specifications ofPage 11 of 13 4850-9371-2586\2 Appl. No. 15/990,370Maeda, Chittipeddi, and Vigna in verbatim without explaining why and how these references would invite further experimentation. 

This statement is respectfully traversed because the Office action elucidates legally sufficient rationale as to why the claimed subject matter, as a whole, would have been obvious, including the following:
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed portions, bond pad, interconnects, components, via, edge, and layer dimensions and configurations, inherently resulting in the particular claimed “overlapped” and “positioned” relative dimension(s) or configuration(s). See MPEP § 2144.05(II)(B).

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
May 5, 2021